Citation Nr: 0031048	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1968.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to a 
permanent and total disability rating for pension purposes.

In April 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In June 1999 the RO affirmed the denial of entitlement to a 
permanent and total disability rating for pension purposes.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed his initial claim with VA in 1996 for 
nonservice-connected disability pension benefits.  He 
reported having completed two years of college and training 
as an electrician.  He reported work as a cook.  His employer 
in 1996 reported he had been temporarily off work due to 
illness and contemporaneous VA records showed a 
hospitalization for syncope, chronic obstructive pulmonary 
disease (COPD) and nicotine addiction.  A magnetic resonance 
imaging (MRI) of the carotid vasculature was read as showing 
mild atheromatous disease.  

The RO denied the claim in 1996 and assigned ratings for 
syncope and COPD, but did not include rating criteria then in 
effect for the rated disabilities when it issued a statement 
of the case in April 1997.  Thereafter, early in 1998, the 
Social Security Administration (SSA) advised VA that the 
veteran's claim had been denied.  

The Board remanded the claim for due process concerns that 
included having the RO reevaluate the claim under the rating 
criteria for COPD more beneficial to the veteran since the 
criteria had changed during the appeal period.  The Board 
asked the RO to provide the veteran with all applicable law 
and regulations.

As a result of the Board remand, the RO obtained a report of 
the veteran's admission to Poudre Valley Hospital in 1998 
that showed diagnoses were syncope, COPD, bronchitis and 
secondary hypoxia.  The record showed x-ray examination of 
the orbits was read as showing changes of chronic sinusitis.  

The RO obtained VA medical records though early 1999 that 
referred to the veteran's treatment for depression and 
cardiology concerns including a question of cardiac 
arrhythmia.  It was also mentioned in the VA records that he 
was reapplying for SSI benefits, which had been granted but 
discontinued.  The record shows that the RO sought to examine 
the veteran several times in 1999.  However, it appears from 
the correspondence on file that he was not able to attend the 
examinations that had been scheduled in the morning.  He 
wrote to VA explaining that he could not make early 
appointments because of transportation problems.  

The RO then provided a supplemental statement of the case 
that included the 
new rating criteria for COPD.  It was noted that the veteran 
had not attended scheduled VA examinations.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
veteran's disabilities must be evaluated under both the old 
and new rating criteria as applicable, mindful of the 
effective date of a changed regulation.

The Board observes that the holding in Stegall v. West, 11 
Vet. App. 268 (1998) requires that remand development must be 
reviewed from the standpoint of potential prejudice to the 
claimant as a result of noncompliance.  In addition to other 
matters brought about by recent legislation and discussed 
below, the record shows that there is a potential for 
prejudice based upon deficiencies in the remand development.  
For example there are SSA records identified that must be 
obtained.  The record of SSA action on the application is, at 
a minimum, relevant in the adjudication of his claim for 
nonservice-connected pension benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  There are cardiovascular 
and sinus disorders, and depression which have not been 
assessed under previous and revised regulations to determine 
which version is more beneficial to the veteran.  It appears 
that the veteran had good cause for failing to report for VA 
examinations.  38 C.F.R. § 3.655 (2000).  

The Board must observe that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas, supra. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED again for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records referable to treatment 
of his disabilities.  After any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim as 
well as the records relied upon concerning 
that claim.  If records pertaining to such 
claim are not available, that fact should be 
entered in the claims file.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The RO should arrange for a VA general 
medical examination of the veteran for 
pension purposes, and any necessary special 
examinations to determine the nature and 
severity of all disorders present.  The 
examination should be scheduled at a time and 
VA medical facility convenient to the 
veteran.  The claims folder must include 
complete documentation regarding the 
scheduling of examinations pursuant to this 
remand.  Any further indicated special 
studies should be conducted.  The examiner(s) 
should identify all objective findings, 
including the specific functions affected by 
the various disorders.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) to ensure 
that the claims file was in fact made 
available for review in conjunction with the 
examination(s).  The examiner(s) must be 
requested to express and opinion as to 
whether the veteran's disabilities have 
rendered him unable to work.  Any opinions 
expressed by the examiner(s) must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report(s) and required opinion(s) to sure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should evaluate the veteran's 
disabilities and assign a percentage 
evaluation for each, to include 
consideration of the previous as well as 
revised criteria in those instances where 
applicable, and utilize those criteria 
more favorable to the veteran in rating 
each disability.  Karnas, supra.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes with application of 
the criteria under 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991);  
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 
4.17, 4.25 (2000).  The decision should 
list all disabilities and note and 
discuss the applicable diagnostic codes 
for the respective ratings.  
Consideration should also be accorded to 
the application of 38 C.F.R. §§ 4.40, 
4.45 and 4.59, and whether they provide a 
basis for any change in the disability 
ratings.  The RO should also consider 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992), and the "average 
person" standard and the 
"unemployability" standard under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. §§ 3.321, 4.15 and 4.17 (1995) 
for pension eligibility.  Consideration 
should also be given to the holding in 
Karnas v. Derwinski, as applicable, to 
rating any disorder found under changed 
regulations.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) may adversely affect the outcome 
of his claim (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


